Metcalf, J.
This action cannot be maintained, whether the court admit or deny the position taken by the plaintiff’s counsel, that the enforced absences of the pauper from his estate in Rochester did not prevent his gaining a settlement there in the fourth mode prescribed by the Rev. Sts. c. 45, § 1, by having that estate and living on it three years successively ; for he was supported as a pauper before he had lived three years on his estate. It is settled that no part of the time during which a person receives support or aid as a pauper can be computed as part of the three years. East Sudbury v. Sudbury, 12 Pick. 1. Brewster v. Dennis, 21 Pick. 236. Taunton v. Middleborough, 12 Met. 35. Judgment for the defendants for costs.